Appeal from a decision of the Workmen’s Compensation Board. Claimant is a longshoreman and in the course of his work a metal latch swung down and struck his head. He subsequently suffered cataracts in both eyes. There is medical opinion in the record that these are traumatic cataracts attributable to the blow on the head. There is, however, other medical opinion that the eye condition was not in this instance due to the blow on the head and expressing the further opinion that development of cataracts having such a causation was so rare that on review of the medical literature the physician had not been able to find a report of such a ease. The board, therefore, was justified in finding no association between the industrial accident and the condition of the eyes. Decision unanimously affirmed, without costs. Present ■ — Bergan, J. P., Coon, Gibson, Herlihy and Reynolds, JJ.